Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders Dreyfus/Laurel Funds, Inc.: In planning and performing our audit of the financial statements of Dreyfus Tax Managed Growth Fund, Dreyfus BASIC S&P 500 Index Fund, Dreyfus AMT-Free Municipal Reserves, Dreyfus Money Market Reserves, Dreyfus U.S. Treasury Reserves, Dreyfus Opportunistic Emerging Markets Debt Fund, Dreyfus Opportunistic Fixed Income Fund, Dreyfus Bond Market Index Fund and Dreyfus Disciplined Stock Fund (collectively, the “Funds”), each a series of Dreyfus/Laurel Funds, Inc., as of and for the year or period ended October 31, 2013, in accordance with the standards of the Public Company Accounting Oversight Board (United States), we considered the Funds’ internal control over financial reporting, including controls over safeguarding securities, as a basis for designing our auditing procedures for the purpose of expressing our opinion on the financial statements and to comply with the requirements of Form N-SAR, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting.
